SMALLCAP World Fund, Inc. BY-LAWS I N D E X Section and TitlePage Article I.SHAREHOLDERS 1.01Annual Meetings 1 1.02Special Meetings 1 1.03Place of Meetings 1 1.04Notice of Meetings 1 1.05Quorum 2 1.06Votes Required 2 1.07Proxies 2 1.08List of Shareholders 2 1.09Voting 3 1.10Action by Shareholders Other than at a Meeting 3 Article II.BOARD OF DIRECTORS 2.01Chairman of the Board3 2.02Powers3 2.03Number of Directors 3 2.04Election of Directors 4 2.05Regular Meetings 4 2.06Special Meetings 4 2.07Notice of Meetings 4 2.08Quorum 4 2.09Vacancies 5 2.10Compensation and Expenses 5 2.11Action by Directors Other than at a Meeting 5 2.12Committees 5 2.13Holding of Meetings by Conference Telephone Call 6 2.14Hiring of Employees or Retaining Advisers and Experts 6 Article III.OFFICERS 3.01Executive Officers 6 3.02Vice Chairman of the Board 6 3.03President 7 3.04Vice Presidents 7 3.05Secretary and Assistant Secretaries7 3.06Treasurer and Assistant Treasurers 7 3.07Subordinate Officers 8 3.08Removal 8 Article IV.STOCK 4.01Certificates 8 4.02Transfers 8 4.03Stock Ledgers 8 4.04Record Dates 9 4.05Replacement Certificates 9 ArticleV.INDEMNIFICATION AND INSURANCE 5.01Indemnification 9 5.02Advancement of Expenses 10 5.03Insurance 11 5.04General Provisions 11 5.05Definitions 11 ArticleVI.GENERAL PROVISIONS 6.01Dividends12 6.02Checks 12 6.03Fiscal Year 12 6.04Custodian 12 6.05Seal 13 6.06Representation of Shares 13 6.07Prohibited Transactions 13 6.08Bonds 13 6.09Annual Statement of Affairs14 Article VII.AMENDMENT OF
